Merrick, C. J.
I concur in the decree in this case, but I am not prepared to assert that the husband cannot in a proper case purchase the dotal effects of his wife when sold at Sheriff sale at the suit of a creditor who has obtained judgment upon a debt of a date anterior to the marriage. C. C. 2341. See Rowly v. Rowly, L. R. 575.
But in the case at bar I am of the opinion that the wife was not divested of her property for two reasons : 1st. Because the husband and wife could not sell the dotal property without the authority of justice, and as a consequence, they could not waive the formalities required by law for a forced sale. Hence the waiver of the advertisement deprived the sale of its character of a formal sale. 2d. The bid lor the exact debt and the want of registry of the deed show that it was rather an arrangement of the debt than a forced sale of plaintiff’s property.